BARRETT, Circuit Judge,
concurring:
I fully concur in Judge Seymour’s opinion based upon the record in this case. I am concerned that the value of subjective evaluations may, by inadvertance, not have been given the weight in the ultimate determination of employment discrimination it is entitled to, even though in this case there are no subjective evaluations to weigh.
It is my view that subjective rationale is entitled to as much weight in these cases as it is in any other case where the trier of fact must resolve conflicting evidence, and determine the credibility of witnesses, taking into consideration their appearance and demeanor. Texas Department of Community Affairs v. Burdine, 450 U.S. 248, 101 S.Ct. 1089, 67 L.Ed.2d 207 (1981), recognized that subjective reasoning was to be received and given such weight as the trier of fact deemed proper. In Burrus v. United Telephone Co. of Kansas, Inc., 683 F.2d 339 (10th Cir.1982), this court, following Burdine, examined the issue of subjective qualifications and there held that the plaintiff’s failure to meet the employer’s subjective criteria did not defeat the plaintiff’s prima facie case. Later, in Verniero v. Air Force Academy Sch. Dist. No. 20, 705 F.2d 388 (10th Cir.1983), we held otherwise. We there stated:
In a recent case we examined the issue of subjective qualifications and held that failure to meet an employer’s subjective criteria could not defeat a plaintiff’s prima facie case. Burrus v. United Telephone Co., 683 F.2d at 342. Such is not the case here. Verniero was concededly qualified for both positions. She established her prima facie case. She was rejected for both positions based on subjective opinions of evaluators serving on the screening committees. Under these circumstances, Verniero is entitled “to the benefit of an inference of discrimination, which inference requires the defendant ... to come forward and articulate legitimate reasons for her non-selection.” Burrus v. United Telephone Co., supra at p. 342 (quoting Bauer v. Bailar, 647 F.2d 1037 (10th Cir.1981)).
The School District, as the trial court found, did come forward and articulate [subjective] reasons for Verniero’s non-selection ...
Subjective evaluations play a legitimate part in an employer’s determination whether an employee has the ability to get along with others. This is a legitimate business reason for the non-selection of Verniero. (Emphasis supplied.)
705 F.2d at pp. 391, 392.